IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51120
                         Summary Calendar



MICHAEL MEDLOCK,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CV-159-SC
                       - - - - - - - - - -

                         October 22, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Medlock appeals from the district court’s judgment

affirming the denial of his applications for disability insurance

benefits and supplemental security income.   He argues that the

administrative law judge (ALJ) erred by disregarding the evidence

of his mental impairments and his chronic pain.   A review of the

record shows that the administrative law judge adequately


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-51120
                               -2-

considered the evidence of Medlock’s mental impairments and his

chronic pain, and the decision that Medlock was not disabled is

supported by substantial evidence on the record as a whole.   See

Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991); Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).   Accordingly, the

judgment of the district court is AFFIRMED.